DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks Pages 9-10, filed 07/19/2021, with respect to rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive. The rejection will be withdrawn when entered. However the rejection can be made under 35 USC 103 in view of Black. As Black teaches two arms on different gloves, it would be obvious for an ordinary skilled person to have controlled two arms with a single hand for a design choice. The real structure is same (magnet) in both cases and functionality is also same. 

Applicant’s arguments, see remarks Pages 11-12, filed 07/19/2021, with respect to rejection of claims 8 and 14 under 35 USC 102 have been fully considered and are not persuasive. The reason behind this “elongated and rigid” still can be found in Black because Black’s glove has magnet which is elongated and rigid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616